DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed on 16 November 2022.
Claims 31, 32, 35, 36, 38, 39, and 42-49 are under examination.
Claims 33, 34, 37, 40, 41, and 50 are cancelled
Claims 31, 32, 35, 36, 38, 39, 42-49 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31, 32, 35, 38,42-46, and 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US Publication 2019/0158408).

With respect to claim 31 and 49, Li teaches An apparatus of a core network, the apparatus comprising at least one processor and at least one memory including computer code for one or more network functions, the at least one memory and the computer code configured, with the at least one processor, to cause the apparatus at least to:
 in response to a protocol data unit session modification request comprising information of a multicast group, (UE transmits a request to the AMF to establish a PDU session. The request can integrate a request for UE group (e.g. a multicast group) creation, Paragraph 289) determine, based on the information of the multicast group, that a protocol data unit session for a user equipment is to be updated to add or modify a multicast context for the multicast group; (The request may include the UE's identity information (e.g. group-level UE ID or DN-related identity information received from the GMF (as described above) before the current procedure), which may be used by the GMF for authenticating/authorizing the UE for establishing the PDU Session, paragraph 289)
 determine that the multicast context for the identified multicast group does not exist in the network, (when the configured elements of the core network detect traffic of the source PDU session matching the traffic filter parameters specified by the AF, these elements may trigger the establishment of the target PDU session, if the target PDU session does not exist, Paragraph 100)
obtain the multicast context for the multicast group; (multicast context for group is determined, Paragraph 289) and 
provide the multicast context  for the multicast group to the user equipment which causes the user equipment to receive multicast data associated with the multicast group. (multicast context for group is provided to the UE, Paragraph 289)

With respect to claim 32, Li teaches to receive the protocol data unit session modification request from the user equipment, the protocol data unit session modification request initiating updating of the protocol data unit session of the user equipment to add or modify multicast context for the multicast group. (The SMF may alternatively receive the information identifying disallowed/unauthorized traffic or allowed/authorized traffic from the PCF in the form of PCC rules during establishment of the PDU Session or modification of the PDU Session, Paragraph 281)

With respect to claim 35, Li teaches initiate updating of the protocol data unit session of the user equipment to add or modify multicast context for the multicast group. (The SMF may alternatively receive the information identifying disallowed/unauthorized traffic or allowed/authorized traffic from the PCF in the form of PCC rules during establishment of the PDU Session or modification of the PDU Session, Paragraph 281)

With respect to claim 38, Li teaches wherein the multicast context includes information about the user equipment's interest in reception receiving data from the multicast group and further includes associations to a context of at least one other user equipment receiving or having an interest in receiving data from the at least one multicast group. (UE transmits a request to the AMF to establish a PDU session. The request can integrate a request for UE group (e.g. a multicast group) creation. The request may include the UE's identity information (e.g. group-level UE ID or DN-related identity information received from the GMF (as described above) before the current procedure), which may be used by the GMF for authenticating/authorizing the UE for establishing the PDU Session, Paragraph 289)

With respect to claim 42, Li teaches to fetch multicast subscription data (subscription data is retrieved, paragraph 288)

With respect to claim 43, Li teaches the session management information comprises at least one of a protocol data unit session identifier for the protocol data unit session, a multicast group identifier associated with the multicast group, at least one quality of service profile, core network tunnel information, a single network slice selection assistance information, and session-aggregate maximum bit rate information. (The PDU sessions may be identified in the message (e.g. AF request) for example using identifiers of the sessions, identifiers (e.g. GPSI or IP address) of associated UEs, an identifier of a group of UEs, paragraph 81)

With respect to claim 44, Li teaches to transmit a session management update message with the multicast context for the multicast group, the multicast context for the multicast group comprising at least of session management information for at least one radio access node and at least the user equipment. (After this procedure, the PDU Session is established for the UE, and the UE group is created. If the UE group is a multicast group (supporting one-to-many communication), the PDU Session can be used by the UE to send multicast/one-to-many traffic to the UE group (i.e. the member UEs in the group, paragraph 289)

With respect to claim 45, Li teaches A user equipment comprising at least one processor and at least one memory including computer code for one or more programs, the at least one memory and the computer code configured, with the at least one processor, to cause the user equipment at least to: 
send a request towards an access and mobility management function of a core network, (a UE transmits a request to the AMF, Paragraph 289)  the request comprising information of a multicast group the user equipment has an interest to receive multicast data from, (The request can integrate a request for UE group (e.g. a multicast group) creation, Paragraph 289) wherein the request comprises a protocol data unit session modification request to update a protocol data session for the user equipment; (a UE transmits a request to the AMF to establish a PDU session, Paragraph 289) and receive a message comprising at least an indication that a multicast context has been one of added to and created for the protocol data session for the user equipment; (the SMF may include, within a PDU Session Establishment Accept message (a message indicating the request for PDU Session establishment is accepted sent to the UE, Paragraph 289)  and receive multicast data from the multicast group. (the PDU Session is established for the UE, and the UE group is created. If the UE group is a multicast group (supporting one-to-many communication), the PDU Session can be used by the UE to send multicast/one-to-many traffic to the UE group (i.e. the member UEs in the group), Paragraph 289)  

With respect to claim 46, Li teaches wherein said request comprises a user plane packet comprising at least an indication of at least the interest. (the request comprises User plane packet for indication of interest, Paragraph 289)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36, 39, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2019/0158408) in view of Zhu et al. (US Publication 2020/0267513).

With respect to claim 36, Li doesn’t teach to initiate updating of the protocol data unit session to add or modify multicast context for the multicast group in response to a trigger event
 Zhu teaches to initiate updating of the protocol data unit session to add or modify multicast context for the multicast group in response to a trigger event. (An access and management function (AMF) module triggers a process of establishing or modifying a PDU session in response to receiving a session establishment/modification request from a first terminal device, Examiner note: trigger event is reception of session request from terminal device which consistent with specification, Paragraph 207)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Li by to initiate updating of the protocol data unit session to add or modify multicast context for the multicast group in response to a trigger event as taught by Zhu. The motivation for combining Li and Zhu is to be able to reduce o improve transmission efficiency and reduce pressure on a backhaul network.

With respect to claim 39, Li doesn’t teach wherein the triggering event is a user plane event comprises comprising reception of a multicast listener report.
Zhu teaches wherein the triggering event is a user plane event comprises comprising reception of a multicast listener report. (Receiving an IGMP/MLD report packet of the terminal device requesting the multicast service, Paragraph 233)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Li by to the triggering event is a user plane event comprises comprising reception of a multicast listener report as taught by Zhu. The motivation for combining Li and Zhu is to be able to reduce o improve transmission efficiency and reduce pressure on a backhaul network.

With respect to claim 47, Li doesn’t teach cause the request to be sent in response to a multicast listener report for which the user equipment does not have the multicast context.
Zhu teaches cause the request to be sent in response to a multicast listener report for which the user equipment does not have the multicast context. (If in the local multicast member list, the identifier that is corresponding to the first multicast service (multicast context is the identifier of multicast service) and that is in the first report message (multicast listener report) is not included, or in all valid information entries of the local multicast member list, no terminal device corresponds to the identifier corresponding to the first multicast service, the first terminal device sends the second report message (request)  to the access network device, to request to receive the first multicast service, paragraph 234)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Li by cause the request to be sent in response to a multicast listener report for which the user equipment does not have the multicast context as taught by Zhu. The motivation for combining Li and Zhu is to be able to reduce o improve transmission efficiency and reduce pressure on a backhaul network.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2019/0158408) in view of Janneteau et al. (US Publication 2015/0304118).

With respect to claim 48, Li doesn’t teach receive a multicast listener report after the multicast context has been one of added to and created for the protocol data unit session for the user equipment and then to discard the multicast listener report.

Janneteau teaches said apparatus is configured to receive a multicast listener report (i.e. MLD Report, paragraph 46) after the multicast context has been one of added to and created for the protocol data unit session for the user equipment and then to discard the multicast listener report. (a router node receives a request for subscription to a multicast group (e.g. a message of the MLD Report type) from a host node of the receiver type, said router node consults said second association table in order to check whether it has already received a same subscription request (e.g., a same MLD Report message); and, if this is the case, the subscription request message (e.g., the MLD Report message) is ignored, paragraph 46. If the association table already has multicast IP address (multicast context) of MLD report message, then MLD report message is ignored)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Li by discarding the multicast listener report if similar multicast listener report was received and added as taught by Janneteau. The motivation for combining Li and Janneteau is to be able to reduce duplication of traffic by eliminate duplicate requests in order to increase bandwidth and decrease load in the network.

Response to Arguments
Applicant’s arguments with respect to claims 31-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472